DLD-416                                                NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ___________

                                      No. 13-1880
                                      ___________

                  *RUSSELL KEITH HILL; ZACHARY JOHNSON

                                            v.

  UNITED STATES ATTORNEY GENERAL; ATTORNEY GENERAL STATE OF
     MISSISSIPPI; MICHAEL T. PARKER, United States Magistrate Judge; KEITH
     STARRETT, United States District Judge, and (all) or (any) Other United States
     Magistrate Judges and United States Judges in the United State District Courts of
 Mississippi; JAMES L. DENNIS, United States Circuit Judge for the Fifth Circuit Court
  of Appeals; E. GRADY JOLLY, JR., United States Circuit Judge for the Fifth Circuit
Court of Appeals; CAROLYN DINEEN KING, United States Circuit Judge for the Fifth
  Circuit Court of Appeals; JERRY E. SMITH, United States Circuit Judge for the Fifth
Circuit Court of Appeals; PATRICK E. HIGGINBOTHAM, Senior United States Circuit
    Judge for the Fifth Circuit Court of Appeals, and (all) or (any) Other United States
  Circuit Judges in/or, and/or for the United State Court of Appeals of the Fifth Circuit;
 PHYLLIS J. PYLES, Attorney and Director, Torts Branch United States Department of
Justice; ROYCE C. LAMBERTH, Chief United States District Judge for the U.S. District
                                     Court of Columbia

                           ZACHARY JOHNSON, Appellant

                      (*Dismissed per July 9, 2013 Clerk’s Order)
                      ____________________________________

                    On Appeal from the United States District Court
                       for the Eastern District of Pennsylvania
                             (D.C. Civil No. 13-cv-01003)
                      District Judge: Honorable Stewart Dalzell

                      ____________________________________

        Submitted for Possible Dismissal Pursuant to 28 U.S.C. § 1915(e)(2)(B)
         or Summary Action Pursuant to Third Circuit LAR 27.4 and I.O.P. 10.6
                                September 6, 2013

               Before: AMBRO, SMITH and CHAGARES, Circuit Judges

                            (Opinion filed: September 13, 2013)

                                         _________

                                         OPINION
                                         _________

PER CURIAM

       Zachary Johnson, a Mississippi state prisoner, filed a pro se complaint, naming as

defendants several federal judges, Justice Department officials, and the Attorney General

of Mississippi. As the District Court noted, his allegations appear to arise out of the

denial of his habeas petition, the rejection of his tort actions, and the dismissal of claims

that he brought pursuant to 42 U.S.C. § 1983. In particular, Johnson alleged that the

defendants “deprive[d]” him of his “right to be heard,” “exceeded their capacity” in

adjudicating his tort claim, and “pervert[ed] the facts in [his] cases, and appl[ied]

inapplicable case law precedent to avoid granting relief.” Compl., 4-6 (internal

punctuation omitted). He asserted that these actions “are violative of the Fifth and

Fourteenth Amendments Due Process and Equal Protection Clauses.” Id. at 4.

       The District Court dismissed the complaint as frivolous pursuant to 28 U.S.C.

§ 1915A(b)(1), holding that “Johnson may not contest the denial of habeas relief or the

dismissal of his § 1983 or tort claim through a separate petition to this Court.” The

                                              2
District Court also held that “because Johnson cannot cure the defects in his complaint by

amendment, granting him leave to do so would be futile.” Johnson appealed.

       Because we granted Johnson leave to proceed in forma pauperis, we must screen

this appeal pursuant to 28 U.S.C. § 1915(e)(2)(B)(i) to determine whether it should be

dismissed as frivolous. An appeal is frivolous when it “lacks an arguable basis either in

law or in fact.” Neitzke v. Williams, 490 U.S. 319, 325 (1989). Our review confirms

that there is no arguable basis to challenge the District Court’s decision. Indeed,

Johnson’s challenges to the denial of his habeas petition, the rejection of his tort actions,

and the dismissal his § 1983 claims should first be brought by appealing to the

appropriate federal circuit court. See 28 U.S.C. §§ 1291; 2253(a); cf. Heck v. Humphrey,

512 U.S. 477, 486-87 (1994). We also agree with the District Court that there was no

need to provide Johnson with leave to amend before dismissing his complaint because it

is apparent that amendment would have been futile. See Phillips v. County of Allegheny,

515 F.3d 224, 236 (3d Cir. 2008). Accordingly, we will dismiss this appeal pursuant to

§ 1915(e)(2)(B)(i).




                                              3